Ex. T3A.39 The Commonwealth of Massachusetts Examiner William Francis Galvin Secretary of the Commonwealth One Ashburton Place, Boston, Massachusetts02108-1512 ARTICLES OF ORGANIZATION (General Laws, Chapter 156B) Name Approved ARTICLE I The exact name of the corporation is: SLA Mail, Inc. ARTICLE II The purpose of the corporation is to engage in the following business activities: To own and operate restaurants.Notwithstanding the foregoing, the purpose of the corporation is to engage in any lawful act or activity for which a corporation may be organized under the Massachusetts Business Corporation Law. C o P o M o R.A, o Note:If the space provided under any article or item on this form is insufficient, additions shall be set forth on one side only of separate 8 1/2 x 11 sheets of paper with a left margin of at least 1 inch.Additions to more than one article may be made on a single sheet so long as each article requiring each addition is clearly indicated. P.C. ARTICLE III State the total number of shares and par value, if any, of each class of stock which the corporation is authorized to issue. WITHOUT PAR VALUE WITH PAR VALUE TYPE NUMBER OF SHARES TYPE NUMBER OF SHARES PAR VALUE Common: 100 Common: Preferred: Preferred: ARTICLE IV If more than one class of stock is authorized, state a distinguishing designation for each class.Prior to the issuance of any shares of a class, if shares of another class are outstanding, the corporation must provide a description of the preferences, voting powers, qualifications, and special or relative rights or privileges of that class and of each other class of which shares are outstanding and of each series then established within any class. ARTICLE V The restrictions, if any, imposed by the Articles of Organization upon the transfer of shares of stock of any class are: ARTICLE VI **Other lawful provisions, if any, for the conduct and regulation of the business and affairs of the corporation, for its voluntary dissolution, or for limiting, defining, or regulating the powers of the corporation, or of its directors or stockholders, or of any class of stockholders: **If there are no provisions state “None”. Note:The preceding six (6) articles are considered to be permanent and may ONLY be changed by filing appropriate Articles of Amendment. ARTICLE VII The effective date of organization of the corporation shall be the date approved and filed by the Secretary of the Commonwealth.If a later effective date is desired, specify such date which shall not be more than thirty days after the date of filing. ARTICLE VIII The information contained in Article VIII is not a permanent part of the Articles of Organization. a.The street address (post office boxes are not acceptable) of the principal office of the corporation in Massachusetts is: 100 Charles Park Road, West Roxbury, MA02132-4985 b.The name, residential address and post office address of each director and officer of the corporation is as follows: NAME RESIDENTIAL ADDRESS POST OFFICE ADDRESS President:Craig S. Miller 11 Merrall Street, Dedham, MA02026 Exec. Vice President: Paul W. MacPhail 241 Lumber Street, Hopkington, MA01746 Treasurer: Robert M. Vincent 182 Academy Avenue, Weymouth, MA & Executive Vice President 02188 Clerk: George W. Herz II 5 Bertis Adams Way, Westborough, MA & Sr. Vice President & Gen. Counsel 01581 Directors: Aaron D. Spencer 69 Farlow Road, Newton, MA 02159 Craig S. Miller 11 Merrall Street, Dedham, MA 02026 Paul W. MacPhail 241 Lumber Street, Hopkington, MA 01748 c.
